
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 5544
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 13, 2012
			Received; read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		AN ACT
		To authorize and expedite a land exchange
		  involving National Forest System land in the Laurentian District of the
		  Superior National Forest and certain other National Forest System land in the
		  State of Minnesota that has limited recreational and conservation resources and
		  lands owned by the State of Minnesota in trust for the public school system
		  that are largely scattered in checkerboard fashion within the Boundary Waters
		  Canoe Area Wilderness and have important recreational, scenic, and conservation
		  resources, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Minnesota Education Investment and
			 Employment Act.
		2.Land exchange,
			 Boundary Waters Canoe Area Wilderness and Superior National Forest,
			 Minnesota
			(a)FindingsCongress makes the following
			 findings:
				(1)The State of Minnesota owns multiple
			 parcels of land in the Boundary Waters Canoe Area Wilderness in the Superior
			 National Forest that were granted to the State through sections 16 and 36 of
			 the Enabling Act of 1857 to be held in trust for the benefit of the public
			 school system in the State (in this section referred to as State trust
			 lands).
				(2)The State trust lands were acquired by the
			 State long before the establishment of either the National Forest System or the
			 wilderness area and are scattered in a largely checkerboard fashion amid the
			 Superior National Forest and the wilderness area.
				(3)The presence of
			 State trust lands in the wilderness area makes land and resource management in
			 the wilderness area more difficult, costly, and controversial for the United
			 States and the State.
				(4)Although the State
			 trust lands were granted to the State to generate financial support for the
			 public school system through the sale or development of natural resources,
			 development of those resources in the wilderness area may be incompatible with
			 managing the wilderness area for recreational, natural, and conservation
			 purposes.
				(5)The United States
			 owns land and interests in land in other parts of the State that can be
			 transferred to the State in exchange for the State trust lands without
			 jeopardizing Federal management objectives or needs.
				(6)It is in the public interest to exchange,
			 on terms that are fair to the United States and the State, National Forest
			 System land in the State that has limited recreational and conservation
			 resources for State trust lands located in the wilderness area with important
			 recreational, scenic, and conservation resources for permanent public
			 management and use.
				(7)The Legislature of the State of Minnesota,
			 meeting in its 87th Legislative Session, passed (and on April 27, 2012, the
			 Governor of Minnesota approved) S.F No. 1750 (Chapter 236), section 4 of which
			 adds section 92.80 to the Minnesota Statutes to expedite the exchange of a
			 portion of the State trust lands located within the Boundary Waters Canoe Area
			 Wilderness.
				(b)Land exchange
			 requiredThe Secretary of
			 Agriculture shall consummate a land exchange with the State of Minnesota
			 pursuant to section 4 of S.F No. 1750 (Chapter 236) of the Legislature of the
			 State of Minnesota (section 92.80 of the Minnesota Statutes) to acquire all
			 right, title, and interest of the State in and to certain State trust lands
			 identified as provided in such section in exchange for all right, title, and
			 interest of the United States in and to National Forest System land in the
			 State for inclusion in the State trust lands.
			(c)Valuation of
			 lands for exchangeSubdivision 4 of section 4 of S.F No. 1750
			 (Chapter 236) of the Legislature of the State of Minnesota (section 92.80 of
			 the Minnesota Statutes) shall control for purposes of the examination and value
			 determination of the lands to be exchanged.
			(d)Survey and
			 Administrative CostsThe
			 exact acreage and legal description of the land to be exchanged under
			 subsection (b) shall be determined by a survey satisfactory to the Secretary.
			 The State of Minnesota shall be responsible for the costs of the survey and all
			 other administrative costs related to the land exchange.
			(e)Boundaries and
			 management of acquired land
				(1)Land acquired by
			 Secretary
					(A)In
			 generalThe land acquired by
			 the Secretary under subsection (b) shall be added to and administered as part
			 of the Boundary Waters Canoe Area Wilderness established pursuant to section 3
			 of the Wilderness Act (16 U.S.C. 1132(a)), and the
			 Secretary shall modify the boundaries of the wilderness area to reflect
			 inclusion of the acquired lands. Subject to subparagraph (B), the land acquired
			 by the Secretary shall be managed in accordance with the Wilderness Act
			 (16 U.S.C. 1131 et
			 seq.) and other laws and regulations applicable to the National
			 Wilderness Preservation System.
					(B)No effect on
			 existing fishing and hunting rightsThe acquisition of land by the United
			 States under subsection (b) and inclusion of the land in the Boundary Waters
			 Canoe Area Wilderness shall not alter or otherwise affect—
						(i)any
			 fishing and hunting rights in existence with respect to the land immediately
			 before the conveyance of the land to the United States; or
						(ii)the
			 use of such rights after conveyance.
						(2)Land acquired by
			 stateThe land acquired by
			 the State of Minnesota under subsection (b) shall be deemed to be State trust
			 lands and shall be held in trust for the benefit of the public school system in
			 the State. It is the sense of Congress that, whenever the land acquired by the
			 State of Minnesota under subsection (b) is not being used for
			 revenue-generating activities, the State should make the land available for
			 other compatible uses, including hunting, fishing, hiking, biking,
			 snowmobiling, and trail riding.
				(3)Boundaries of
			 superior national forestThe
			 Secretary shall modify the boundaries of the Superior National Forest to
			 reflect the land exchange conducted under this section.
				(f)Relation to
			 other laws
				(1)Land and water
			 conservation fund actFor purposes of section 7 of the Land and
			 Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the boundaries
			 of the Superior National Forest, as modified by subsection (e)(3), shall be
			 considered to be boundaries of the Superior National Forest as of January 1,
			 1965.
				(2)Not a major
			 federal actionThe land
			 exchange conducted under this section shall not be considered to be a major
			 Federal action.
				(3)Thye-Blatnik
			 ActThe Secretary shall not
			 take into consideration the lands acquired by the United States under this Act
			 in determining the appraised value of National Forest System lands in the State
			 of Minnesota used for purposes of making payments to the State of Minnesota
			 under the Act of June 22, 1948, and the Act of June 22, 1956 (commonly known as
			 the Thye-Blatnik Act and Humphrey-Thye-Blatnik-Andresen Act; 16 U.S.C. 577c
			 through 577h).
				(g)No impact on
			 other land exchangesThe land
			 exchange described in subsection (b) does not affect any land exchange
			 involving National Forest System land in the State of Minnesota underway as of
			 the date of the enactment of this Act.
			(h)ReportIf the Secretary fails to complete the land
			 exchange described in subsection (b) before the end of the 18-month period
			 beginning on the date of the enactment of this Act, the Secretary shall submit
			 to Congress, not later than 30 days after the end of such period, a
			 report—
				(1)specifying the
			 reasons why the exchange has not been completed; and
				(2)stating the date
			 by which the Secretary anticipates the conveyance will be completed.
				
	
		
			Passed the House of
			 Representatives September 12, 2012.
			Karen L. Haas,
			Clerk
		
	
